FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP REPORTS SOLID GROWTH IN LOANS AND CORE DEPOSITS; DECLARES DIVIDEND OF $0.06 PER SHARE WEST SPRINGFIELD, MA—April 20, 2007—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”), reported net income of $834,000, or $0.05 per diluted share, for the first quarter of 2007 compared to net income of $1.4 million, or $0.08 per diluted share, for the same period in 2006.The Company’s lower net income and earnings per share were due in large part to net interest margin contraction, a higher provision for loan losses, and increased non-interest expenses.The 2007 results were favorably affected by growth in average earning assets and expansion in non-interest income.The Company also announced a quarterly cash dividend of $0.06 per share payable on May 29, 2007 to shareholders of record as of May 15, 2007.After giving effect to the waiver of receipt of dividends paid on shares owned by United Mutual Holding Company, the Company’s mutual holding company, the dividend payout ratio will be approximately 57% of the first quarter 2007 earnings. The Company’s total assets increased $24.2 million, or 2.4%, during the quarter to $1.0 billion at March 31, 2007 reflecting loan growth of $23.9 million and an increase of $16.6 million in cash and cash equivalents, partially offset by an $18.8 million reduction in securities available for sale.Balance sheet expansion was funded by an increase of $31.3 million, or 4.6%, in total deposits.Cash flows from the securities portfolio and a portion of the increase in deposit balances were used to repay higher cost short-term advances from the Federal Home Loan Bank and to invest excess cash in overnight interest-earning accounts in anticipation of loan funding requirements. "We are pleased with the results of our efforts to expand our franchise,” commented Richard B. Collins, President and Chief Executive Officer.“We believe that consistent growth in our loan, deposit and wealth management customer base will ultimately result in improved profitability.However, our current operating results reflect the challenges of an unfavorable yield curve and a very competitive local market.”Mr. Collins also remarked that “we also continue to implement capital management and asset liability management strategies which we believe will enhance our performance.” Financial Highlights Include: · Gross loans increased $23.9 million, or 3.1%, to $786.0 million at March 31, 2007 compared to $762.1 million at December 31, 2006.Loan growth was concentrated in the residential (2.1%), commercial real estate (12.5%) and home equity (3.2%) portfolios.Origination activity was solid in the first quarter of 2007 reflecting a sound local economy, a resilient real estate market, a relatively low interest rate environment, competitive products and pricing, and successful business development efforts. · The ratio of non-performing loans to total loans was 0.17% at March 31, 2007 and December 31, 2006. · At March 31, 2007, the allowance for loan losses to total loans was 0.94% and the allowance for loan losses to non-performing loans was 570%. · Total deposits increased $31.3 million, or 4.6%, to $716.9 million at March 31, 2007 compared to $685.7 million at December 31, 2006.Deposit growth was solid in all categories, with increases of 4.5% in transaction accounts, 3.8% in savings balances, 6.7% in money market accounts and 3.6% in certificates of deposit.The first quarter results were affected by the December 2006 opening of our second branch in Westfield, Massachusetts, the introduction of new products and services, competitive pricing and targeted promotional activities. · Net interest income was essentially flat, increasing $48,000 to $7.0 million for the three months ended March 31, 2007 from $6.9 million for the same period last year.Average earning assets expanded $94.9 million, or 10.7%, mainly due to strong loan growth, offset in part by the use of cash flows from the investment portfolio to fund balance sheet expansion.The impact of growth in average earning assets was offset by net interest margin compression.Net interest margin contracted 28 basis points to 2.82% for the first quarter of 2007 mainly due to the flat to inverted yield curve, increasingly competitive pricing conditions for loans and deposits, a shift in deposit demand towards higher-yielding money market and time deposit accounts and the impact of increased short-term market interest rates on the cost to fund earning assets. · Non-interest income expanded $140,000, or 11.1%, to $1.4 million for the first quarter of 2007 from $1.3 million for the same period last year reflecting strong growth in fee income from deposits and wealth management accounts. · Non-interest expenses increased $871,000, or 15.1%, to $6.6 million for the three months ended March 31, 2007 as a result of an increase in stock-based compensation ($693,000), staff and occupancy costs related to new branches opened in the second and fourth quarters of 2006 ($189,000) and audit and accounting fees ($120,000).The expansion in stock-based compensation was mainly due to restricted stock and stock options awarded in the third and fourth quarters of 2006.These increases were somewhat offset by a reduction of $93,000 in marketing costs. United Financial Bancorp, Inc. is a publicly owned corporation and the holding company for United Bank, a federally chartered bank headquartered at 95 Elm Street, West Springfield, MA 01090.The Company’s common stock is traded on the NASDAQ Global Select Market under the symbol UBNK.United Bank provides an array of financial products and services through its 13 branch offices located throughout Western Massachusetts.Through its Wealth Management Group and its partnership with NFP Securities, Inc., the Bank is able to offer access to a wide range of investment and insurance products and services, as well as financial, estate and retirement strategies and products.For more information regarding the Bank’s products and services and for United Financial Bancorp, Inc. investor relations information, please visit www.bankatunited.com. Except for the historical information contained in this press release, the matters discussed may be deemed to be forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties, including changes in economic conditions in the Company’s market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in the Company’s market area, competition, and other risks detailed from time to time in the Company’s SEC reports.Actual strategies and results in future periods may differ materially from those currently expected.These forward-looking statements represent the Company’s judgment as of the date of this release.The Company disclaims, however, any intent or obligation to update these forward-looking statements. UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (unaudited) (Dollars in thousands, except par value amounts) March 31, December 31, March 31, Assets 2007 2006 2006 Cash and cash equivalents $ 42,044 $ 25,419 $ 52,800 Securities available for sale, at fair value 171,474 190,237 220,485 Securities held to maturity, at amortized cost 3,913 3,241 3,323 Federal Home Loan Bank of Boston stock, at cost 9,885 9,274 6,684 Loans: Residential mortgages 325,948 319,108 283,420 Commercial mortgages 197,514 175,564 154,637 Construction loans 48,748 54,759 30,167 Commercial loans 67,723 69,762 58,734 Home equity loans 116,350 112,739 91,552 Consumer loans 29,681 30,181 27,863 Total loans 785,964 762,113 646,373 Net deferred loan costs and fees 1,367 1,285 1,215 Allowance for loan losses (7,426 ) (7,218 ) (6,580 ) Loans, net 779,905 756,180 641,008 Other real estate owned - 562 - Premises and equipment, net 10,673 8,821 8,141 Bank-owned life insurance 6,473 6,304 6,113 Other assets 9,331 9,395 9,015 Total assets $ 1,033,698 $ 1,009,433 $ 947,569 Liabilities and Stockholders' Equity Deposits: Demand $ 102,513 $ 97,190 $ 92,762 NOW 38,227 37,523 38,714 Savings 68,006 65,475 84,646 Money market 177,173 165,984 158,367 Certificates of deposit 331,020 319,514 311,292 Total deposits 716,939 685,686 685,781 Federal Home Loan Bank of Boston advances 162,171 169,806 112,542 Repurchase agreements 8,825 10,425 6,388 Escrow funds held for borrowers 1,537 1,121 1,259 Accrued expenses and other liabilities 5,741 4,684 4,307 Total liabilities 895,213 871,722 810,277 Stockholders' Equity: Preferred stock ($0.01 par value; 5,000,000 shares authorized; no shares issued and outstanding) - - - Common stock ($0.01 par value; 60,000,000 shares authorized; 17,205,995 shares issued at March 31, 2007, December 31, 2006 and March 31, 2006) 172 172 172 Additional paid-in capital 76,197 75,520 78,460 Retained earnings 70,798 70,406 67,928 Unearned compensation (5,661 ) (5,772 ) (6,012 ) Accumulated other comprehensive loss (1,508 ) (1,951 ) (3,256 ) Treasury stock, at cost (109,861 shares at March 31, 2007 and 51,445 shares at December 31, 2006) (1,513 ) (664 ) - Total stockholders' equity 138,485 137,711 137,292 Total liabilities and stockholders' equity $ 1,033,698 $ 1,009,433 $ 947,569 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (unaudited) (Amounts in thousands, except per share amounts) Three Months Ended March 31, 2007 2006 Interest and dividend income: Loans $ 11,955 $ 9,600 Investments 1,982 2,305 Other interest-earning assets 375 242 Total interest and dividend income 14,312 12,147 Interest expense: Deposits 5,181 4,042 Borrowings 2,175 1,197 Total interest expense 7,356 5,239 Net interest income before provision for loan losses 6,956 6,908 Provision for loan losses 284 162 Net interest income after provision for loan losses 6,672 6,746 Non-interest income: Gain on sales of securities 14 - Fee income on depositors’ accounts 1,038 946 Wealth management income 121 57 Income from bank-owned life insurance 35 81 Other income 190 174 Total non-interest income 1,398 1,258 Non-interest expense: Salaries and benefits 3,838 3,028 Occupancy expenses 491 403 Marketing expenses 322 415 Data processing expenses 642 632 Professional fees 389 256 Other expenses 965 1,042 Total non-interest expense 6,647 5,776 Income before income taxes 1,423 2,228 Income tax expense 589 873 Net income $ 834 $ 1,355 Earnings per share: Basic $ 0.05 $ 0.08 Diluted $ 0.05 $ 0.08 Weighted average shares outstanding: Basic 16,274 16,601 Diluted 16,333 16,601 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY SELECTED DATA AND RATIOS (unaudited) (Dollars in thousands, except per share amounts) At or For The Quarters Ended Mar. 31 Dec. 31 Sep. 30 Jun. 30 Mar. 31 2007 2006 2006 2006 2006 Operating Results: Net interest income $ 6,956 $ 6,938 $ 6,944 $ 6,765 $ 6,908 Loan loss provision 284 342 165 300 162 Non-interest income 1,398 1,399 1,294 1,441 1,258 Non-interest expenses 6,647 6,845 5,580 5,836 5,776 Net income 834 766 1,513 1,290 1,355 Performance Ratios (annualized): Return on average assets 0.33 % 0.31 % 0.62 % 0.55 % 0.59 % Return on average equity 2.41 % 2.23 % 4.44 % 3.75 % 3.93 % Net interest margin 2.82 % 2.89 % 2.96 % 2.96 % 3.10 % Non-interest income to average total assets 0.55 % 0.57 % 0.53 % 0.61 % 0.55 % Non-interest expense to average total assets 2.62 % 2.77 % 2.30 % 2.47 % 2.51 % Efficiency ratio 79.57 % 82.10 % 67.73 % 71.12 % 70.73 % Per Share Data: Diluted earnings per share $ 0.05 $ 0.04 $ 0.09 $ 0.08 $ 0.08 Book value per share $ 8.10 $ 8.03 $ 7.95 $ 8.00 $ 7.98 Market price at period end $ 14.85 $ 13.80 $ 12.93 $ 13.31 $ 12.03 Risk Profile Non-performing assets as a percent of total assets 0.13 % 0.18 % 0.26 % 0.28 % 0.18 % Non-performing loans as a percent of total loans, gross 0.17 % 0.17 % 0.27 % 0.33 % 0.26 % Allowance for loan losses as a percent of total loans, gross 0.94 % 0.95 % 0.94 % 0.98 % 1.02 % Allowance for loan losses as a percent of non-performing loans 570.35 % 560.40 % 341.78 % 249.82 % 390.27 % Equity as a percentage of assets 13.40 % 13.65 % 13.90 % 14.31 % 14.49 % Average Balances Loans $ 776,301 $ 746,256 $ 714,918 $ 669,409 $ 640,832 Securities 180,491 194,786 211,101 220,845 227,373 Total interest earning assets 985,112 959,650 939,591 914,729 890,218 Total assets 1,016,369 988,944 969,962 945,262 921,155 Deposits 691,532 688,104 687,397 686,630 658,530 FHLB advances 170,727 150,301 134,833 111,316 112,641 Capital 138,296 137,219 136,279 137,639 137,768 Average Yields/Rates (annualized) Loans 6.16 % 6.23 % 6.18 % 6.02 % 5.99 % Securities 4.39 % 4.28 % 4.16 % 4.10 % 4.06 % Total interest earning assets 5.81 % 5.81 % 5.74 % 5.52 % 5.46 % Savings accounts 0.86 % 0.84 % 0.84 % 0.83 % 0.82 % Money market/NOW accounts 2.69 % 2.69 % 2.64 % 2.61 % 2.45 % Certificates of deposit 4.50 % 4.48 % 4.27 % 4.07 % 3.71 % FHLB advances 4.74 % 4.79 % 4.69 % 4.03 % 3.97 % Total interest-bearing liabilities 3.77 % 3.73 % 3.57 % 3.30 % 3.05 %
